Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Cleveland, III, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cleveland v. Hall, No. 6:15-cv-04384-RBH, 2016 WL 2892728 (D.S.C. May 18, 2016). We grant Cleveland’s motion to accept as timely filed his informal brief, and we dispense with oral *56argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED